Name: Commission Regulation (EEC) No 2753/90 of 26 September 1990 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 264/44 Official Journal of the European Communities 27 . 9 . 90 COMMISSION REGULATION (EEC) No 2753/90 of 26 September 1990 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 1780/89 (4), as last amended by Regulation (EEC) No 2568/90 (% lays down detailed rules for the disposal of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas, in view of the cost of storing alcohol , individual sales by invitation to tender should be opened for vinous alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies ; Whereas individual sales by invitation to tender should be organized for the export of alcohol to Brazil for end use as motor fuel ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 2. The alcohol offered for sale :  shall be for export outside the European Economic Community,  must be imported in Brazil ,  must be used only as motor fuel . Article 2 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol shall be specified in the notices of individual invitation to tender Nos 54/90 to 56/90 . Article 3 The sales shall take place in accordance with Regulation (EEC) No 1780/89, and in particular Articles 10 to 17 and 29 to 38 thereof. However, notwithstanding Article 14 of Regulation (EEC) No 1780/89, the closing date laid down in the individul invitation to tender Nos 54/90 to 56/90 shall fall between the eighth and the 25th day following the date of publication of the notices. By way of derogation from Article 17 (6) of Regulation (EEC) No 1780/89 , utilization of the alcohol must be completed within one year of the date of the first removal . Apart from the details listed in Article 30 ( 1 ) of Regulation (EEC) No 1780/89, tenders must include a declaration by the tenderer confirming that they have approved the terms on which alcohol may be sold to Brazilian firms authorized by the body responsible for the import of wine alcohol from the EEC. Article 4 The specific conditions applying to the three individual sales by invitation to tender and the names and addresses of the intervention agencies concerned shall be given in the notices of individual invitation to tender 54/90 to 56/90 published in the 'C' series of the Official Journal of the European Communities. Article 5 The deadline for the submission of tenders at the address given in the notices of invitation to tender shall be 12 noon (Brussels time) on 12 October 1990 . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . Three individual sales by invitations to tender Nos 54/90 to 56/90 shall be held of a total quantity of 1 500 000 hectolitres of alcohol at 100 % vol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies. Each sale shall involve a quantity of 500 000 hectolitres of alcohol at 100 % vol. (') OJ No L 84, 27 . 3 . 1987, p. 1 . (J) OJ No L 132, 23 . 5 . 1990, p. 19 . (3) OJ No L 346, 15 . 12. 1988 , p. 7. (&lt;) OJ No L 178 , 24. 6 . 1989, p. 1 . (') OJ No L 243 , 6 . 9 . 1990, p. 11 . 27. 9 . 90 Official Journal of the European Communities No L 264/45 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission